     Case 1:18-cv-00455-MN Document 35 Filed 11/28/18 Page 1 of 3 PageID #: 428



                                                                        Fish & Richardson P.C.
                                                                        222 Delaware Avenue
                                                                        17th Floor
                                                                        P.O. Box 1114
                                                                        Wilmington, DE 19899-1114
                                                                        302 652 5070 main
November 28, 2018                                                       302 652 0607 fax



                                                                         Jeremy D. Anderson
Hon. Maryellen Noreika                                                   Principal
J. Caleb Boggs Federal Building                                          janderson@fr.com
                                                                         302 778 8452 direct
844 N. King Street
Unit 19, Room 4324
Wilmington, DE 19801-3555

Re:      Aqua Connect, Inc. and Strategic Tech. Partners, LLC v. Splashtop, Inc.,
         Case No. 1:18-cv-455-MN (D. Del.)

          Opening Discovery Dispute Letter

Dear Judge Noreika:

         Defendant Splashtop and its counsel Fish & Richardson submit this Opening

Discovery Dispute Letter in response to the Court’s November 6, 2018 Order Setting

Discovery Dispute Teleconference.1

I.       SUMMARY OF THE DISCOVERY DISPUTE

         Almost seven months after Fish made an appearance in this lawsuit on behalf of

Splashtop, Plaintiffs filed their Motion to Disqualify (“Motion”) Fish for being adverse to

Plaintiff Aqua Connect as an alleged former client, withholding materials on the basis of

privilege that they claim support their Motion. Fish previously informed Plaintiffs that it

had never represented either Plaintiff, but had only been engaged by a company called

CodeUX, Inc. (“CodeUX”).2 CodeUX does not appear in the Asserted Patents’ chain of



1   D.I. 34.
2   D.I. 31 (“Conrad Decl.”) ¶ 6, Ex. E.
    Case 1:18-cv-00455-MN Document 35 Filed 11/28/18 Page 2 of 3 PageID #: 429




November 28, 2018


title, and Fish was not involved in the filing or prosecution of the non-provisional

applications or reissues that led to the Asserted Patents. As explained below and in Fish

and Splashtop’s Emergency Motion to Compel and to Modify Briefing Schedules

(“MTC”), 3 the materials that Plaintiffs are withholding are not privileged and will

directly contradict many of Plaintiffs’ representations. Moreover, the timing of Plaintiffs’

Motion is highly suspect, and Plaintiffs should not be permitted to use privilege as both

a sword and a shield. Fish and Splashtop are entitled to these materials to defend against

the Motion.

        First, some documents Plaintiffs are withholding are not privileged. For example,

because CodeUX voluntarily disclosed these to Plaintiffs, it waived any claim of privilege

with respect to this material.4 Moreover, CodeUX went defunct in 20105 and thus, as a

matter of law, cannot assert the privilege.6 Some documents do not even appear to be

privileged based on Plaintiffs’ description of them because they consist of discoverable

engagement and billing related materials.7


3 D.I. 29, 30.
4 See, e.g., Westinghouse Elec. Corp. v. Republic of Phillippines, 951 F.2d 1414, 1424 (3d Cir.
1991) (“[I]t is well-settled that when a client voluntarily discloses privileged
communications to a third party, the [attorney-client] privilege is waived.”).
5 CodeUX’s status on the Nevada Secretary of State’s website shows that it has been

“Permanently Revoked” (Conrad Decl. ¶ 10, Ex. M) since June 1, 2010 (id. ¶ 11, Ex. N).
6 See NRS 78.180(4); see also City of Rialto v. U.S. Dep't of Def., 492 F. Supp. 2d 1193, 1199

(C.D. Cal. 2007).
7 See, e.g., Greene v. Philadelphia Hous. Auth., 484 F. App’x 681, 682 (3d Cir. 2012)

(affirming district court’s order rejecting claim that legal invoices were subject to
attorney-client privilege).
    Case 1:18-cv-00455-MN Document 35 Filed 11/28/18 Page 3 of 3 PageID #: 430




November 28, 2018


        Second, the timing of Plaintiffs’ Motion is highly suspect as it comes in the wake

of Splashtop’s August 22, 2018 letter advising Plaintiffs that documents produced in

discovery demonstrate clear inequitable conduct amounting to fraud on the Patent Office

that renders the Asserted Patents unenforceable.8

        Third, because of the serious nature of Plaintiffs’ accusations relating to purported

ethical violations, non-disclosure of the documents identified on Plaintiffs’ privilege log

is highly prejudicial to Fish and Splashtop, and it is especially disingenuous for Plaintiffs

to disclose only selected facts and misrepresent other under the guise of attorney-client

privilege.9

II.     CONCLUSION

        For at least these reasons, and due to the serious nature of Plaintiffs’ allegations,

Plaintiffs should be compelled to produce these documents before Splashtop and Fish are

required to respond to the Motion.


Sincerely,

/s/ Jeremy D. Anderson

Jeremy D. Anderson
Principal




8Conrad Decl. ¶ 7, Ex. F.
9See Tracinda Corp. v. DaimlerChrysler AG, 362 F. Supp. 2d 487, 513 (D. Del. 2005) (“The
attorney client privilege should not be used as both a sword and a shield.”).
